
	
		I
		112th CONGRESS
		1st Session
		H. R. 2235
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Ms. Roybal-Allard
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for enhanced protections for vulnerable
		  unaccompanied alien children and female detainees.
	
	
		1.Short titleThis Act may be cited as the
			 Child Trafficking Victims Protection
			 Act.
		2.Enhanced protections
			 for vulnerable unaccompanied alien children and female detainees
			(a)Mandatory
			 trainingThe Secretary of
			 Homeland Security, in consultation with the Office of Refugee Resettlement of
			 the Department of Health and Human Services and independent child welfare
			 experts, shall mandate live training of all personnel who come into contact
			 with unaccompanied alien children (as defined in section 462 of the Homeland
			 Security Act of 2002 (6 U.S.C. 279)) in all relevant legal
			 authorities, policies, and procedures pertaining to this vulnerable
			 population.
			(b)Care and
			 transportationNotwithstanding any other provision of law,
			 the Secretary of Homeland Security shall ensure that all unaccompanied children
			 who will undergo any immigration proceedings before the Department of Homeland
			 Security and the Executive Office for Immigration Review are duly transported
			 and placed in the care and legal and physical custody of the Office of Refugee
			 Resettlement within a maximum of 72 hours of their apprehension absent narrowly
			 defined exceptional circumstances, including a natural disaster or comparable
			 emergency beyond the control of the Secretary of Homeland Security or the
			 Office of Refugee Resettlement. The Secretary of Homeland Security shall ensure
			 that female officers are responsible and at all times present during the
			 transfer and transport of female detainees who are in the custody of the
			 Secretary of Homeland Security.
			(c)Qualified
			 resourcesFor purposes of
			 this section, the Secretary of Homeland Security shall provide adequately
			 trained and qualified staff resources at each major port of entry (as defined
			 by the U.S. Customs and Border Protection station assigned to that port having
			 in its custody over the past two fiscal years an average per year of 50 or more
			 unaccompanied alien children (as defined in section 462 of the Homeland
			 Security Act of 2002 (6 U.S.C. 279))), including U.S.
			 Customs and Border Protection agents charged primarily with the safe, swift,
			 and humane transportation of unaccompanied alien children to Office of Refugee
			 Resettlement custody and independent licensed social workers dedicated to
			 ensuring the proper temporary care for the children while in Department of
			 Homeland Security custody prior to their transfer to the Office of Refugee
			 Resettlement, who will ensure that each child—
				(1)receives emergency
			 medical care;
				(2)receives mental
			 health care in case of trauma and has access to psychosocial health
			 services;
				(3)is provided with a
			 pillow, linens, and sufficient blankets to rest at a comfortable temperature, a
			 bed, and a mattress placed in an area specifically designated for residential
			 use;
				(4)receives adequate
			 nutrition;
				(5)enjoys a safe and
			 sanitary living environment;
				(6)receives
			 educational materials; and
				(7)has access to at
			 least three hours per day of indoor and outdoor recreational programs and
			 activities.
				(d)NotificationThe
			 Secretary of Homeland Security shall immediately notify the Office of Refugee
			 Resettlement of an unaccompanied alien child in the custody of the Department
			 of Homeland Security to effectively and efficiently coordinate the child’s
			 transfer to and placement with the Office of Refugee Resettlement.
			(e)Notice of rights
			 and access to counselThe
			 Secretary of Homeland Security shall ensure that an independent licensed social
			 worker, as described in subsection (c), provides all unaccompanied alien
			 children upon apprehension with both a video orientation and oral and written
			 notice of their rights under the Immigration and Nationality Act including
			 their rights to relief from removal and their rights to confer with counsel (as
			 guaranteed under section 292 of such Act), family, or friends while in the
			 Department of Homeland Security’s temporary custody and relevant complaint
			 mechanisms to report any abuse or misconduct they may have experienced. The
			 Secretary of Homeland Security shall ensure that the video orientation and
			 written notice of rights is available in English and in the five most common
			 native languages spoken by the unaccompanied children held in custody at that
			 location during the preceding fiscal year, and that the oral notice of rights
			 is available in English and in the most common native language spoken by the
			 unaccompanied children held in custody at that location during the preceding
			 fiscal year.
			(f)ConfidentialityThe Secretary of Health and Human Services
			 shall maintain the privacy and confidentiality of all information gathered in
			 the course of providing care, custody, placement and follow-up services to
			 unaccompanied alien children, consistent with the best interest of the
			 unaccompanied alien child, by not disclosing such information to other
			 government agencies or nonparental third parties. The Secretary may share
			 information when authorized to do so by the child and when consistent with the
			 child’s best interest. The Secretary may provide information to a duly
			 recognized law enforcement entity, if such disclosure would prevent imminent
			 and serious harm to another individual. All disclosures shall be duly recorded
			 in writing and placed in the child’s files.
			(g)Other policies
			 and proceduresThe Secretary shall further adopt fundamental
			 child protection policies and procedures—
				(1)for reliable age
			 determinations of children which exclude the use of fallible forensic testing
			 of children’s bone and teeth developed in consultation with medical and child
			 welfare experts;
				(2)to ensure the safe
			 and secure repatriation and reintegration of unaccompanied alien children to
			 their home countries through specialized programs developed in close
			 consultation with the Secretary of State, the Office of the Refugee
			 Resettlement and reputable independent child welfare experts including
			 placement of children with their families or nongovernmental agencies to
			 provide food, shelter and vocational training and microfinance
			 opportunities;
				(3)to utilize all
			 legal authorities to defer the child’s removal if the child faces a risk of
			 life-threatening harm upon return including due to the child’s mental health or
			 medical condition; and
				(4)to ensure that unaccompanied alien children
			 (as defined in section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279)) are
			 physically separated from any adult who is not an immediate family member and
			 are separated by sight and sound from immigration detainees and inmates with
			 criminal convictions, pretrial inmates facing criminal prosecution, children
			 who have been adjudicated delinquents or convicted of adult offenses or are
			 pending delinquency or criminal proceedings, and those inmates exhibiting
			 violent behavior while in detention as is consistent with the Juvenile Justice
			 and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.).
				
